Title: To James Madison from William Jones, 23 August 1813
From: Jones, William
To: Madison, James


Sir
Treasury Department Augt. 23. 1813
On the day of your departure from this City you directed the Removal of Josiah Weston Collector of New Bedford which upon looking into the Department I took the liberty of suspending for a few days as the usual course in cases of complaint against Collrs. had been adopted in this Viz to direct some trusty person to investigate the alleged grounds of complaint and report to the Depmt.
The Collector of Nantucket was accordingly directed to perform this Service and has reported a specific examination of each charge.
I wish to avoid unnecessarily distracting your retirement from business, which is so necessary to the restoration of your health but in this case I thought it right to lay the papers before you and if you still deem it necessary to remove him please to say whether it shall be by permitting him to resign in which case he will be entitled to half the Commission on the Bonds outstanding or as was intended supersede him without notice.
A letter this day received from the Collector at Bath evincing a degree of Vigilance and integrity which I can hardly suppose spurious induces a belief that the due exercise of those qualities may not secure a faithful officer against artful combinations to supersede him. It is true that among those who think Weston ought to be removed are some respectable persons one of whom is his surety and this is certainly an inauspicious circumstance. The name of Hawes in the letter to Mr Calhoun (enclosed) I think is the name of the person recommended in the private letter to Mr Hazard from one of the sureties of Weston as a suitable successor but this I shall better ascertain by the time I can know your determination. I am very respectfully Your Obdt Servt
W Jones
